NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                    JOSE MONTELONGO-MORALES,
        as an individual, and on behalf of others similarly situated,
                     Plaintiff/Appellant/Cross-Appellee,

                                         v.

           JAMES DRISCOLL, Coconino County Sheriff;
    MATT FIGUEROA, Jail Commander of the Coconino County Jail,
                  All in their official capacities,
              Defendants/Appellees/Cross-Appellants.

                              No. 1 CA-CV 19-0502
                                FILED 10-8-2020


            Appeal from the Superior Court in Coconino County
                         No. S0300CV201900012
                  The Honorable Mark R. Moran, Judge

                                   AFFIRMED


                                    COUNSEL

American Civil Liberties Union Foundation of Arizona, Phoenix
By Christine K. Wee
Co-Counsel for Plaintiff/Appellant/Cross-Appellee

Law Office of Lee Phillips, PC, Flagstaff
By Lee B. Phillips
Co-Counsel for Plaintiff/Appellant/Cross-Appellee
Law Office of Robert Malone, Flagstaff
By Robert S. Malone
Co-Counsel for Plaintiff/Appellant/Cross-Appellee

Jones, Skelton & Hochuli, PLC, Phoenix
By John T. Masterson, Michele Molinario, Justin M. Ackerman,
Derek R. Graffious
Counsel for Defendants/Appellees/Cross-Appellants



                       MEMORANDUM DECISION

Presiding Judge James B. Morse Jr. delivered the decision of the Court, in
which Judge Maria Elena Cruz and Judge Paul J. McMurdie joined.


M O R S E, Judge:

¶1             Jose Montelongo-Morales ("Morales") appeals from the
dismissal of his class action lawsuit against Coconino County Sheriff James
Driscoll and Commander of the Coconino County Jail Matt Figueroa
(collectively, "County"). Morales challenges the County's policy of
detaining persons for up to 48 hours past the satisfaction of their local
charges upon a timely written request by Immigration and Customs
Enforcement ("ICE").1 He further challenges the trial court's denial of class
certification under Arizona Rule of Civil Procedure ("Rule") 23.



1      The United States Department of Homeland Security ("DHS") is
authorized to issue a detainer request to law enforcement to "seek[] custody
of an alien presently in the custody of that agency, for the purpose of
arresting and removing the alien." 8 C.F.R. § 287.7(a). Once the individual
has completed his local criminal custody, the detainer instructs the agency
to detain the individual for a period not to exceed 48 hours so that ICE can
assume custody. 8 C.F.R. § 287.7(d).

        The County has a policy to detain suspected removable persons for
a period of up to 48 hours past satisfaction of their local charges upon a
timely written request by ICE. Arizona law permits law enforcement
officials to communicate with federal agencies regarding the enforcement
of immigration laws. A.R.S. § 11-1051(B), (F).



                                       2
            MONTELONGO-MORALES v. DRISCOLL, et al.
                    Decision of the Court

¶2            On cross-appeal, County asserts that: (1) Morales did not have
standing, but if he did, he should be held to his settlement agreement with
the County; and (2) the trial court erred in finding that Morales' putative
class met the class action numerosity requirement. Finding Morales has no
standing, we affirm the dismissal.

             FACTS AND PROCEDURAL BACKGROUND

¶3           Police arrested Morales on an outstanding warrant stemming
from a 2016 failure to appear on various traffic and drug charges. He was
booked into the Coconino County jail. That same day, ICE faxed the jail
two documents: an I-247(A) Detainer Request and an I-205 Warrant of
Removal/Detention. The I-247(A) stated that DHS "has determined that
probable cause exists that the subject is a removable alien."

¶4            The criminal court set a $200 bond. Shortly thereafter,
Morales filed a complaint for injunctive and declaratory relief and a motion
to certify the matter as a class action. Morales asserted a putative class
consisting of "[a]ll current and future detainees and inmates of Coconino
County Detention Facility who are currently or will be the subject of an ICE
detainer request and/or ICE administrative warrant."

¶5            Morales removed the case to the Federal District Court, where
it was remanded to the Coconino County Superior Court. In the meantime,
three things happened. First, ICE sent the County a new I-247(A) Detainer
Request and an I-200 Warrant for Arrest of Alien. Second, Morales and the
County began to engage in settlement negotiations. Third, ICE withdrew
the request for a detainer.

¶6           Within days, Morales posted the bond, and the jail released
him from custody. Following Morales' release, County moved to enforce
the settlement agreement and opposed class certification. County also
moved to dismiss, asserting that Morales lacked standing because he no
longer had a distinct and palpable injury as a result of the County's ICE
detention policy.

¶7           The trial court held an omnibus hearing on all pending
motions before ruling. The court found Morales lacked standing and
granted County's motion to dismiss. Alternatively, the court found Morales
did not meet the typicality or adequacy elements required for class actions
under Rule 23, and that the parties failed to reach a settlement agreement
before Morales posted bond.




                                     3
             MONTELONGO-MORALES v. DRISCOLL, et al.
                     Decision of the Court

¶8             Morales filed a timely notice of appeal to this court after the
entry of final judgment. We have jurisdiction under A.R.S. § 12-2101(A)(1).

                               DISCUSSION

¶9            The trial court held that Morales lacked standing to bring the
action, finding that:

       ICE had removed the detainer at the time [Morales] posted
       bond and left the jail. Thus, he was no longer subject to the
       very policy he asks this Court to declare as unconstitutional.
       Plaintiff has not suffered "a distinct and palpable injury" that
       this Court can redress. He no longer has a direct stake in the
       outcome of the controversy. In short, Plaintiff does not satisfy
       the basic standing requirement of being a true adversary for
       the life of this litigation.

¶10            The court declined to waive the standing requirement to
address the merits of Morales' claim because Morales was unlikely to be
subject to the same policy in the future and the County policy was not one
of statewide importance.

¶11           Whether Morales has standing is a legal question which we
review de novo. See Aegis of Ariz., LLC v. Town of Marana, 206 Ariz. 557, 562,
¶ 16 (App. 2003). Similarly, we review an order granting a motion to
dismiss de novo. Coleman v. City of Mesa, 230 Ariz. 352, 355-56, ¶¶ 7-8
(2012). In doing so, "we assume the truth of the allegations set forth in the
complaint and uphold dismissal only if the plaintiffs would not be entitled
to relief under any facts susceptible of proof in the statement of the claim."
Mohave Disposal, Inc. v. City of Kingman, 186 Ariz. 343, 346 (1996).

I.     Standing.

¶12           The Arizona Constitution does not contain a "case or
controversy" requirement for standing. Armory Park Neighborhood Ass'n v.
Episcopal Cmty. Servs., 148 Ariz. 1, 6 (1985). We do, however, rigorously
enforce "prudential and judicial restraint to ensure that courts do not issue
mere advisory opinions, that the case is not moot, and that the issues will
be fully developed by true adversaries." Alliance Marana v. Groseclose, 191
Ariz. 287, 289 (App. 1997). Where a plaintiff lacks standing, courts
generally decline jurisdiction. Bennett v. Brownlow, 211 Ariz. 193, 195-96, ¶¶
14-15 (2005) (stating that standing raises prudential concerns and is only
waived "on rare occasions").



                                      4
             MONTELONGO-MORALES v. DRISCOLL, et al.
                     Decision of the Court

       A.     No Injury In Fact.

¶13           As a threshold matter, standing requires an "injury in fact,
economic or otherwise," caused by the defendant's conduct, resulting in a
"distinct and palpable" injury giving the plaintiff a personal stake in the
controversy's outcome. Aegis, 206 Ariz. at 562-63, ¶¶ 18-19 (citations
omitted); Sears v. Hull, 192 Ariz. 65, 69, ¶ 16 (1998). Where there is no
current injury capable of redress, there is no standing. See Karbal v. Ariz.
Dep't of Revenue, 215 Ariz. 114, 118, ¶ 19 (App. 2007).

¶14            Morales argues that he satisfies the actual or threatened injury
requirement for standing because his liberty was in jeopardy when he filed
his complaint. County contends, however, that after ICE removed the
detainer and Morales was released from jail, he was no longer subject to
any actual or threatened injury. Because Morales does not face a current
injury and any future injury would be contingent on re-arrest, County cites
Klein v. Ronstadt, 149 Ariz. 123, 124 (App. 1986), for the proposition that
courts generally will not render a declaratory judgment in anticipation of
an event which may never occur. See also United States v. Sanchez-Gomez,
138 S. Ct. 1532, 1540-41 (2018) (affirming the "settled rule" that courts should
refuse "to assume future criminal conduct").

¶15             To have standing, a plaintiff must show a "particularized
injury to themselves." Bennett, 211 Ariz. at 196, ¶ 17. An allegation of
generalized harm shared by a large class of citizens is generally insufficient
to provide standing. See Warth v. Seldin, 422 U.S. 490, 499 (1975). Morales
may not sue in "a class action purporting to represent a class of people who
actually were harmed" by the County's policy. See Fernandez v. Takata Seat
Belts, Inc., 210 Ariz. 138, 141, ¶ 10 (2005). "To permit a plaintiff to do that
would severely weaken, if not entirely eliminate, our standing
requirement." Id. Once Morales paid his bond and was released from jail,
he no longer faced a distinct and palpable injury because of the County's
detainer policy.

¶16           The County's policy did not have any effect on Morales.
Morales was not detained after posting bond and did not stay in jail any
longer than he would have otherwise. Because Morales has not established
that he has suffered a distinct and palpable personal injury from the
County's policy, we affirm the trial court's determination that Morales
failed to meet the individual standing requirement.




                                       5
             MONTELONGO-MORALES v. DRISCOLL, et al.
                     Decision of the Court

       B.     No Waiver of the Standing Requirement.

¶17            Morales next asserts that, even if he has no personal injury,
the matter continues to present a question of great public importance which
is likely to recur without adjudication because of the inherently transient
nature of pretrial detainees. For this reason, he asserts, it is prudential to
waive the standing requirement.

¶18           We disagree. Morales cites to Gerstein v. Pugh, 420 U.S. 103,
110 n.11 (1975), to argue that his case is one that is capable of repetition, but
evading review. In Gerstein, the Supreme Court recognized that claims
involving pretrial detention may be excepted from traditional mootness
requirements in limited circumstances when it is difficult to bring a case
involving a live claim. See id.; see also Sanchez-Gomez, 138 S. Ct. at 1539 ("The
exception [to mootness] applies when the pace of litigation and the
inherently transitory nature of the claims at issue conspire to make that
requirement difficult to fulfill."). That is not the situation here, where both
federal and state courts in Arizona have made rulings on claims for
injunctive relief involving the issues presented in this case. See Tenorio-
Serrano v. Driscoll, 324 F. Supp. 3d 1053 (D. Ariz. 2018) (denying a
preliminary injunction for claims arising from pretrial detention and an ICE
detainer); Quiroz-Villalobos v. Driscoll, et. al., Case No. CV 2019-00210
(Coconino Cty. Super. Ct. April 19, 2019) (same). There also remain County
detainees who could seek review of the policy before the resolution of their
local charges. Therefore, this decision will not have a "broad public impact
beyond resolution of the specific case." See Cardoso v. Soldo, 230 Ariz. 614,
617, ¶¶ 5-6 (App. 2012). Nor is it of the gravitas of Brush & Nib Studio, LC
v. City of Phoenix, wherein our Supreme Court examined standing in the
context of "a real threat of being prosecuted for violating" a law on First
Amendment grounds. 247 Ariz. 269, 275, 280, ¶¶ 4, 39 (2019). This case is
not so exceptional as to merit a waiver of the standing requirement on a
moot claim. See Sears, 192 Ariz. at 71, ¶ 25.

¶19          For the above-stated reasons, we find, even accepting the
truth of the matters pled in his complaint, the trial court did not err in
dismissing Morales' claim for lack of standing.

II.    Class Action Certification and the Settlement Agreement.

¶20          We need not address the issue of class certification or the
cross-appeal as to the settlement agreement because both these issues are
moot. "[A] case becomes moot when an event occurs which would cause
the outcome of the appeal to have no practical effect on the parties." BT



                                       6
             MONTELONGO-MORALES v. DRISCOLL, et al.
                     Decision of the Court

Capital, LLC v. TD Serv. Co. of Ariz., 229 Ariz. 299, 300-01, ¶ 9 (2012) (quoting
Sedona Private Prop. Owners Ass'n v. City of Sedona, 192 Ariz. 126, 127, ¶ 5
(App. 1998)).

III.   Attorney Fees and Costs.

¶21            Morales requests attorney fees and costs incurred in this
appeal per A.R.S. §§ 12-341, -348, -1840, -2030 and the private attorney
general doctrine. County seeks attorney fees and costs incurred in the
cross-appeal under A.R.S. § 12-341.01 stemming from its efforts to enforce
the settlement agreement with Morales. Because we determine that this
case is moot and do not address the settlement agreement, we do not award
attorney fees pursuant to A.R.S. § 12-341.01. County may, however, recover
its costs upon compliance with Arizona Rule of Civil Appellate Procedure
21(a). Morales' request for attorney fees is denied.

                                CONCLUSION

¶22           For the above-stated reasons, the trial court's dismissal is
affirmed.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         7